IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: ESTATE OF EVELYN F.                     : No. 464 WAL 2019
SCHERMER, DECEASED                             :
                                               :
                                               : Petition for Allowance of Appeal
PETITION OF: MARC A. SCHERMER                  : from the Order of the Superior Court

IN RE: ESTATE OF EVELYN F.                     : No. 465 WAL 2019
SCHERMER, DECEASED                             :
                                               :
                                               : Petition for Allowance of Appeal
PETITION OF: MARC A. SCHERMER                  : from the Order of the Superior Court

IN RE: ESTATE OF EVELYN F.                     : No. 466 WAL 2019
SCHERMER, DECEASED                             :
                                               :
                                               : Petition for Allowance of Appeal
PETITION OF: MARC A. SCHERMER                  : from the Order of the Superior Court

IN RE: ESTATE OF EVELYN F.                     : No. 467 WAL 2019
SCHERMER, DECEASED                             :
                                               :
                                               : Petition for Allowance of Appeal
PETITION OF: MARC A. SCHERMER                  : from the Order of the Superior Court


                                       ORDER



PER CURIAM

     AND NOW, this 10th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.